Citation Nr: 0830011	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-23 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1958 to August 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating determination of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In June 2008, the veteran appeared at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.  
Subsequent to the June 2008 hearing, the veteran submitted 
additional evidence in support of his claim with the 
appropriate waiver.  The matter is now ready for appellate 
review.  



FINDINGS OF FACT

1.  The veteran has current hearing loss disability as the 
result of noise exposure in service.  

2.  The veteran has current tinnitus that had its onset in 
service.  



CONCLUSIONS OF LAW

1.  Hearing loss was incurred in service.  38 U.S.C.A. 
§ 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Chronic diseases, such as organic disease of the nervous 
system (sensorineural hearing loss), will be presumed to have 
been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137, 38 C.F.R. §§ 3.307, 3.309.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Mere suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records.  38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d).

At the time of the veteran's February 1958 service enlistment 
examination, he was noted to have 15/15 hearing on whispered 
and spoken voice testing.  At the time of his July 1961 
service separation examination, the veteran was found to have 
decibel level readings of 20, 15, 15, and 15 in the right ear 
and 25, 15, 20, and 20 in the left ear at 500, 1000, 2000, 
and 4000 Hertz.  (Note: Prior to November 1, 1967, service 
department audiometric test results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In order to facilitate 
data comparison in this decision, for service department 
audiometric test results through October 31, 1967, the ASA 
standards have been converted to ISO-ANSI standards.)

On his July 1961 service separation report of medical 
history, the veteran checked the "no" boxes when asked if 
he had or had ever had ear, nose or throat trouble or running 
ears.  

The veteran was afforded a VA examination in February 2007.  
The examiner, whose qualifications were not reported, noted 
that the veteran's claims folder was available for review.  
She also observed the findings at the time of the February 
1958 enlistment examination and at the time of the July 1961 
service separation examination.  The examiner noted that the 
veteran reported having had a bilateral progressive hearing 
loss that was initially noted shortly after being discharged 
from service when he had to take a hearing test.  He also 
complained of bilateral constant tinnitus.  The veteran was 
noted to have served in the Air Force from 1958 to 1961.   

The veteran was reported to have had 3.5 years of unprotected 
military noise exposure from flight line noise, sirens, and 
aircraft while serving as a crash fire fighter.  Civilian and 
recreational noise exposures were noted to be unremarkable.  
The veteran stated that his tinnitus was constant and that it 
had started "a number of years ago."

Decibel level readings of 35, 30, 45, 50, and 50, in the 
right ear and 30, 25, 40, 35, and 40 in the left ear and at 
500, 1000, 2000, 3000, and 4000 Hertz were reported.  The 
veteran had speech recognition of 92 percent.  Diagnoses of 
mild to moderate sensorineural loss at 500 to 4000 Hertz in 
the right ear and mild sensorineural hearing loss at 500 and 
1500 to 4000 Hertz for the left ear were rendered.   

The examiner opined after a review of the claims file, the 
audiological history, the noise history, and the medical 
history, that it was less likely than not that the veteran's 
unprotected military noise exposure caused his present 
hearing loss and tinnitus.  She indicated that her opinion 
was based upon the fact that the veteran's hearing was 
documented as normal at discharge and there was no report of 
tinnitus noted in his medical records.  She observed that 
hearing loss from noise exposure did not emerge after an 
individual had been removed from the sound source.   

In a June 2007 letter, private physician, K. Donnelly, M.D., 
a Board Certified Otolaryngologist, wrote that he had 
evaluated the veteran with regard to noise induced hearing 
loss while in active military service.  He stated that after 
a thorough ear, nose, and throat examination, as well as a 
thorough review of the veteran's audiogram, he had determined 
that the veteran had tinnitus and sensorineural hearing loss 
due to noise induced trauma while in active military service.   

In his July 2007 substantive appeal, the veteran noted that 
he tried to obtain employment at the Zenith Radio Corporation 
upon leaving service and that this was where he was 
administered a hearing test that he failed.   

At his June 2008 hearing, the veteran testified that he was a 
crash fire fighter for the Air Force.  The fire department 
was located on the flight line.  The veteran reported that 
the building where he was housed was not sound proof.  He 
noted that he could hear everything on the flight line.  The 
veteran testified that after service he went to work for 
Zenith Corporation as a television tester.  While applying 
for a position on the stereo line, he was given two hearing 
tests, which he failed.  The test was performed within a year 
of his release from service.   

The veteran reported that Dr. Donnelly was a contractor for 
VA and that VA had sent him to Dr. Donnelly.  He stated that 
he told Dr. Donnelly that he had been a fire fighter in 
service and that he had worked on the flight line.  The 
veteran testified that following service he had no noise 
exposure out of the ordinary.  The only level of increased 
noise exposure was during service.  The veteran's 
representative indicated that he was going to give everything 
that he had from the veteran's record to the veteran and 
request that he attempt to obtain from Dr. Donnelly a more 
detailed opinion.  The veteran again testified that the 
hearing test he failed for Zenith took place within one year 
of his separation from service.  He also testified that the 
ringing in his ears had been present ever since service.   

In a July 2008 report, Dr. Donnelly noted that the veteran 
had been seen by him in June 2007.  He further observed that 
the veteran worked on the flight line while on active duty 
and that he currently suffered from hearing loss as well as 
ringing in the ears, bilaterally.  He observed that 
examination of the veteran's ears in June 2007 demonstrated a 
sloping sensorineural hearing loss in both ears.  

He reported that he had reviewed the veteran's record and it 
was his medical opinion that the veteran's sensorineural 
hearing loss and tinnitus were more likely than not directly 
related to his military service because of the degree of 
acoustic trauma that the veteran experienced while on active 
duty in the Air Force.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

The veteran has current hearing loss and tinnitus as 
documented by private and VA examinations.  Service 
department records show that the veteran served in the Air 
Force as a fire protection specialist, and the veteran's 
reports of noise exposure are consistent with the 
circumstances of his service; hence, the element of an in-
service injury, namely noise exposure, is demonstrated.

The record contains varying opinions as to whether the 
veteran's hearing loss and tinnitus are related to his period 
of service.  The February 2007 VA examiner provided a 
negative opinion, while a private physician has provided 
opinions linking the current disabilities to in-service noise 
exposure.  All opinions were rendered after a thorough 
examination of the veteran, hearing the history provided by 
the veteran, and both private and VA examiners apparently 
reviewed the available records.  

As evidenced above the opinions presented as to the etiology 
of the veteran's current hearing loss and tinnitus are at 
least in equipoise.  In such a case, reasonable doubt is 
resolved in favor of the veteran, and service connection for 
hearing loss and tinnitus is granted.


ORDER

Service connection for hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


